dant. Motion by plaintiff (respondent-appellant) to print and submit the appeal record in a series of volumes, the.first volume to contain the formal papers only, to wit, the pleadings, etc.; and for permission to file a lesser number of all the subsequent volumes, granted as follows: The record may be submitted in several volumes as requested; but the original and 19 copies of the first volume and the original and 4 copies of all subsequent volumes shall be filed with the Clerk of this court. Motion to seal so much of the printed appeal record as begins with volume two, granted. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur.